Order, Supreme Court, New York County (Michael A. Corriero, J.), entered on or about August 3, 2006, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act, unanimously affirmed.
Section 23 of the Drug Law Reform Act (L 2004, ch 738) provides, in pertinent part, that the court should grant a resentencing application “unless substantial justice dictates that the application should be denied.” The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]) as well as the appropriate criteria for granting or denying such an application, and it providently exercised that discretion (see People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). While on parole, defendant, who had two prior felony drug convictions, sold large amounts of cocaine to undercover officers over a six-month period. The court gave sufficient consideration to defendant’s favorable but unremarkable institutional record, and it did not base its determination on any unreliable information. We have considered and rejected defendant’s remaining claims. Concur— Andrias, J.P., Marlow, Williams, Buckley and Malone, JJ.